Case 3:19-bk-30822   Doc 42-7 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 7 Page 1 of 13
Case 3:19-bk-30822   Doc 42-7 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 7 Page 2 of 13
Case 3:19-bk-30822   Doc 42-7 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 7 Page 3 of 13
Case 3:19-bk-30822   Doc 42-7 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 7 Page 4 of 13
Case 3:19-bk-30822   Doc 42-7 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 7 Page 5 of 13
Case 3:19-bk-30822   Doc 42-7 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 7 Page 6 of 13
Case 3:19-bk-30822   Doc 42-7 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 7 Page 7 of 13
Case 3:19-bk-30822   Doc 42-7 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 7 Page 8 of 13
Case 3:19-bk-30822   Doc 42-7 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 7 Page 9 of 13
Case 3:19-bk-30822   Doc 42-7 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 7 Page 10 of 13
Case 3:19-bk-30822   Doc 42-7 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 7 Page 11 of 13
Case 3:19-bk-30822   Doc 42-7 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 7 Page 12 of 13
Case 3:19-bk-30822   Doc 42-7 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 7 Page 13 of 13
